Title: From John Adams to Nathaniel Peaslee Sargeant, 27 April 1785
From: Adams, John
To: Sargeant, Nathaniel Peaslee


          
            Dear Sir.
            Auteuil April 27. 1785.
          
          My Son, who is going home may possibly reside Sometime at his Unkle Shaw’s, or at least will make a Visit there, sometimes, and will in course according to his Duty, make his Court as we say, among the diplomatic Gentry, to you.
          I am very happy to find, that he hates the prospect of a dependent Life, & wishes to be put in a Profession where he may work for his Bread. I know very well the Number of years he must Study and serve in an Office before he can be admitted, or be qualified to Practice, and the Patience, that is requisitte to wait so long, as well as the Expence of supporting him in the meantime. But all this does not discourage me. I have seen enough of the Advantages arising to all sorts of Characters, from an early Study and practice of the Law, to wish my Sons educated in that way. I don’t know how it is, but Men who have studied Mathematics and Law in their youth, and followed the Practice for sometime, are never so much at a Loss as other Men, if you take them out of their Career and put them into any other, ever so remote or foreign. I suppose it must be the habit they acquire of a clear Conception of Things, a Love of Order, and patient thinking untill they get right.
          By the latest Letters from Congress, their High Mightinesses (I beg their Pardon) have appointed me to London. I have not received however as yet any Orders. When you and I trotted Circuits together, we did not foresee all these Things to be sure. yet I have ever considered myself as at a kind of Bar. The Diplomatic order resembles it very much. if there was more Sociability, and could be such Friendship, and were less Pomp, Ceremony, Play and Expence I should like it as well; at present I do not.
          What I shall do in England I know not. But I will do my utmost Endeavour to restore between the two Countries, so much good humour and so fair an Intercourse upon honest Principles, as shall ensure Peace and Prosperity to both, and if I can succeed in this, I will sing my Nunc Dimittis with as much Rapture as the dying Swan.
          With great & sincere Esteem &c
        